Citation Nr: 1541673	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-28 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for a right hip disability, claimed as secondary to a service-connected disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right shoulder disability, claimed as secondary to a service-connected disability.

5.  Entitlement to service connection for a left shoulder disability, claimed as secondary to a service-connected disability.

6.  Entitlement to service connection for a low back disability, claimed as secondary to a service-connected disability.

7.  Entitlement to service connection for cellulitis, claimed as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1962 to November 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his September 2008 VA Form 9, the Veteran requested a Board hearing. However, in August 2011, he submitted correspondence indicating that he wished to withdraw his request for a hearing. Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing. Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  The Veteran did appear at a hearing before a Decision Review Officer in October 2008.  A transcript of that hearing is of record.  



FINDINGS OF FACT

1. In an unappealed January 2003 decision, the RO denied the Veteran's claims of entitlement to service connection for right hip and right shoulder disabilities.
 
 2.  Evidence added to the record since the January 2003 RO decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate claims of entitlement to service connection for right hip and right shoulder disabilities and raises a reasonable possibility of substantiating these claims.

3.  The Veteran's right hip degenerative joint disease is causally related to his service-connected left knee disability.  

4.  The Veteran's right shoulder degenerative joint disease is causally related to his service-connected left knee disability.  

5.  The Veteran's left shoulder degenerative joint disease is causally related to his service-connected left knee disability.  

6.  The Veteran's low back degenerative joint disease is causally related to his service-connected left knee disability.  

7.  The Veteran's right lower extremity cellulitis is causally related to his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, in which the RO denied service connection for right hip and right shoulder disabilities, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  The criteria for reopening a claim of entitlement to service connection a right hip disability have all been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The criteria for reopening a claim of entitlement to service connection a right shoulder disability have all been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  The criteria for service connection for right hip degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).
 
5.  The criteria for service connection for right shoulder degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.310.

6.  The criteria for service connection for left shoulder degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.310.

7.  The criteria for service connection for low back degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

8.  The criteria for service connection for right lower extremity cellulitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, any error in notice or assistance is moot.

II.  New and Material Evidence

The current claims of entitlement to service connection for right shoulder and right hip conditions were received by the RO in June 2006.  VA previously received claims of entitlement to service connection for these conditions in April 2002.  The RO denied the claims in a January 2003 rating decision, finding that service-connection for these conditions was not warranted because the Veteran's left leg amputation was not a service-connected disability, and service connection on a secondary basis is not warranted when the causative disability is not service-connected.  That same month, the RO mailed to the Veteran notice of that decision and of the Veteran's procedural and appellate rights (in an enclosed VA Form 4107).  

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015).  

Under 38 C.F.R. § 3.156(b) , "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 

The United States Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156(b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id. 

In this case, no document that could be construed as a notice of disagreement with the January 2003 denial of service connection for right hip and right shoulder conditions was received at the RO within one year of the mailing of the decision.  Further, VA did not receive any evidence, new or material, from the Veteran regarding these conditions within the year following the January 2003 rating decision.  Therefore, 38 C.F.R. § 3.156(b) does not operate to prevent the January 2003 decision from becoming final. VA received no communication from the Veteran regarding the January 2003 decision regarding the issues of service connection for right hip and right shoulder disabilities within the year of the mailing of notice of the decision.  Therefore, the decision became final.  See U.S.C.A. § 7105(c).  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to the law of not reopening a claim that has been the subject of a final RO decision, is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim. Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In the instant case, the unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for right hip and right shoulder disabilities are evidence connecting the Veteran's claimed disabilities to a service-connected left leg condition.  Thus, for evidence to be material it must relate to this.

As explained below, the Veteran's left leg amputation is effectively rated as part of his service-connected left knee disability.  In a June 2006 correspondence from one of the Veteran's treatment providers at VA, Dr. T.J.S., among other things, contended that the Veteran's present right hip and right shoulder disabilities were caused by the use of crutches and a cane as well as the Veteran's dysfunctional gait, all of which were caused by his left leg amputation.  

The Board has reviewed the evidence since the January 2003 rating decision and has determined that it is new, as it was not of record prior to the issuance of the January 2003 rating decision.  The evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand. Specifically, the June 2006 private treatment note suggests that the Veteran's currently diagnosed right hip and right shoulder disorders are related to his service-connected left knee condition, to include status post above-knee amputation. Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claims of service connection for right hip and right shoulder disabilities. 38 C.F.R. § 3.156(a). Accordingly, the Veteran's claims of service connection for right hip and right shoulder disabilities are reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran claims his disabilities are proximately due to or the result of a service-connected disability, specifically, his service-connected left knee condition.  By way of history, the Veteran originally was awarded service connection for a left knee disability effective August 1975.  Subsequently, in 1979, the evidence reflects that the Veteran's leg was run over by a truck, resulting in an open fracture of the left femur, laceration of the femoral artery, and proximal tibial and fibular fractures.  These conditions led to a left leg amputation in April 1980.  The Veteran's service-connected left knee condition, though not a contributory cause in the left leg amputation, was acknowledged to be the deciding factor in the amputation being above-knee rather than below.  

Post-amputation above the knee, the Veteran filed a claim with VA for an increased disability rating for his service-connected left knee disability in September 1989.  The resulting denial was appealed to the Board, which, in January 1991, assigned an extraschedular disability rating for the Veteran's left knee disability because the amputation site above the knee was dictated by the Veteran's service-connected knee disability.  In awarding an extraschedular disability rating, the Board applied the diagnostic code applicable to leg amputation.  By doing so, the Board implicitly included the Veteran's left leg amputation in the overall rating assigned for the Veteran's already service-connected left knee disability.  As such, the Veteran's left leg condition status post left leg amputation became a disability upon which service connection can be based on a secondary basis.  

The Veteran claims that his bilateral shoulder, low back, right hip, and cellulitis disabilities are proximately due to or the result of his service-connected left knee condition.  After a thorough review of the record, the Board finds that service connection for these conditions is warranted.  

In support of his claim for service connection, the Veteran submitted a June 2006 letter from Dr. T.J.S., one of the Veteran's VA treatment providers.  In the letter, Dr. T.J.S. explained that the Veteran's left leg amputation caused dysfunctional gait and the use of crutches and canes with walking, which in turn caused the Veteran's low back, right hip, and bilateral shoulder disabilities.  

This opinion is corroborated by an October 2006 VA examination.  In that examination, the Veteran received diagnoses of degenerative joint disease of the lumbosacral spine, degenerative joint disease of the right hip, and degenerative joint disease of the shoulders.  Noting that these conditions were not related to the Veteran's service, the examiner opined that the Veteran's orthopedic disabilities were more likely than not related to the Veteran's 1979 accident and its sequelae, in other words, the left leg amputation.  Though the examiner did not find cellulitis on examination, he noted that the Veteran had a bandage on his right shin, and he included cellulitis in his medical opinion.  VA treatment records from August 2011 show a diagnosis of cellulitis in the right lower extremity.  Thus, the Board is satisfied that the Veteran has cellulitis and that it is related to his service-connected left leg condition.  

The Board finds these two opinions to be the most probative evidence of record with regard to the cause of the Veteran's claimed conditions.  They reflect a factually intensive knowledge of the Veteran's medical history, and give an adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The Board also notes that there is no competent medical evidence of record that serves to rebut the findings from the June 2006 medical opinion or the opinions found in the October 2006 VA examination.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's low back, right hip, and bilateral shoulder degenerative joint disease, and right lower extremity cellulitis are proximately due to or the result of his service-connected left leg disability.  Accordingly, these claims are granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The Veteran's claim for service connection for a right hip disability is reopened.

The Veteran's claim for service connection for a right shoulder disability is reopened.  

Service connection for right hip degenerative joint disease is granted.

Service connection for right shoulder degenerative joint disease is granted.

Service connection for left shoulder degenerative joint disease is granted.

Service connection for low back degenerative joint disease is granted.

Service connection for right lower extremity cellulitis is granted.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


